Citation Nr: 0533756	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
back condition.  The veteran perfected a timely appeal of 
this determination to the Board.

November 2004 decision, the Board concluded that new and 
material evidence had been presented and the veteran's claim 
was reopened and remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

The veteran's current back disability is not related to a 
disease or injury in service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In this case, by way of a letter dated in July 2002, the 
veteran was furnished notice of the types of evidence needed 
in order to substantiate his claim of service connection, as 
well as the types of evidence VA would assist him in 
obtaining.  The appellant was informed of his responsibility 
to identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a currently disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The appellant was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  The discussion contained in 
this letter provided the veteran notice of the types of 
evidence he needed to send to VA, the evidence that VA would 
assist in obtaining, and in effect asked that the veteran to 
provide VA with or identify any additional sources of 
evidence that he possessed or knew of that could help to 
support his claim for service connection.

In addition, by way of a rating decision dated in November 
2002, a Statement of the Case dated in February 2003, and a 
Supplemental Statement of the Case dated in July 2005, the RO 
advised the veteran and his representative of the basic law 
and regulations governing his claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of his claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.


For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this matter was previously remanded for 
additional development to include a VA examination in 
connection with the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for a back 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, it is clear that the veteran has been diagnosed 
as having a current back disability to include degenerative 
joint disease, spondylolysis L5-S1, and spondylolisthesis.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether his current back 
disability is related to a disease or injury in service.  

Here, the veteran's service medical records reflect that the 
veteran was seen in April 1954 for excision of pilonidal cyst 
accompanied by pain in his lower spine.  The veteran was 
hospitalized in Bremerhaven, Germany for this condition and 
findings at the time indicated inflammation of the lower 
spine.  The veteran also stated in the record, and submitted 
a buddy statement indicating, that he fell on board ship on 
his way to Germany.  The veteran separation examination in 
November 1955 noted that the veteran had a pilonidal cyst 
operated on in 1954, but otherwise found that the veteran's 
"spine, other musculoskeletal" was "normal."  No other 
complaints of or treatment for a back condition were found in 
the veteran's service records, and there is no indication of 
any back condition or arthritis within one year of service.  

The next indication of back problems in the record dates to 
May 1995 where an x-ray showed probable spondylolysis L5-S1 
with spondylolisthesis.  The veteran was also noted to have 
degenerative joint disease.

In May 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran's claims file had been reviewed, including his 
service history.  The examiner summarized the veteran's 
medical history concerning his back and noted that the 
veteran felt that his current back problems were related to a 
fall that he sustained while on board ship in the service and 
the subsequent hospitalization for pilonidal cyst in Germany.  
The veteran related that he has had no trauma to his back 
since service and has never had surgery on his back or spine.  
X-rays indicating diffuse degenerative joint disease, 
spondylolysis L5-S1, and spondylolisthesis were also noted.  
After examination, the veteran was assessed with back pain.  
The examiner went on to state that "there is no evidence of 
documented injury to the lumbosacral spine while in the 
service nor is there any evidence of problems within a year 
of separation from the service.  The veteran's first 
documented lumbosacral spine problems were in 1995... The 
veteran did have a pilonidal cyst in the service, which was 
excised.  This cyst is not part of the lumbosacral spine, but 
is a soft tissue problem, and is unrelated to his findings of 
degenerative joint disease, spondylolysis L5-S1, and 
spondylolisthesis  in the lumbosacral spine." 

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's current 
back disability is related to an injury in service.  While 
the veteran did suffer from a pilonidal cyst in service, the 
VA examiner stated that this cyst is not part of the 
lumbosacral spine, but is a soft tissue problem, and is 
unrelated to his findings of degenerative joint disease, 
spondylolysis L5-S1, and spondylolisthesis in the lumbosacral 
spine.  The Board also notes that there is no contrary 
opinion in the record.  

While the veteran may feel that his condition is related to 
his in-service cyst and hospitalization, the Board notes 
that, as a layperson, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his back condition 
with his active duty service, there is no basis upon which to 
establish service connection.  Service connection for a back 
condition must be denied.  

At this point, the Board notes that the veteran's 
representative indicated that this case may be appropriate 
for an opnion from an independent medical expert as to 
whether the veteran's back disability is related to his 
service.  The Board finds, however, that the medical evidence 
in this case does not present a complex medical question or 
controversy.  Hence, good cause not being shown, an advisory 
opinion from an independent medical expert is not required 
under 38 C.F.R. § 20.902.  See also 38 C.F.R. § 20.901(d).


ORDER

Service connection for a back disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


